SPEER, J.
Counsel for defendant in error earnestly insist that we have ignored their assignment in the Court of Civil Appeals touching special issue 9 given by the court. We did not ignore it. We especially held that issue 9 submitted plaintiff’s contributory negligence in a general way, and that the defendant objected to the issue fof its generality. We held, and so stated, that under such circumstances it was the. duty of the defendant to request such issue in proper form. The request forming the basis of complaint here did not purport to be an issue at all. It is a general instruction upon the facts, directing the jury how to answer the court’s issue 9. It has been decided over and over again that, where a cause is submitted upon special issues, no general ehargfe should be given. Only such explanations and definitions of legal terms used‘as will explain the issues are allowable. Worden v. Kroeger (Tex. Com. App.) 219 8. W. 1094; Texas, etc., Co. v. Harrington ■(Tex. Com. App.) 235 S. W. 188; Humble, etc., Co. v. McLean (Tex. Com. App.) 280 S. W. 557. The motion for rehearing should be overruled.